Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3-6, 8, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coleman et al (6,629,736) in view of Luo et al (2010/0117443). Figures 1-3 of Coleman et al shows a wheel having all of the features as set forth in the above claims, except where noted below. 
	Per claim 1, Coleman et al shows a wheel having a rim 20 with a flange and a rim shoulder, with a tire bead seat 28 located therebetween. The tire bead seat 28 includes a through-hole 28C having a countersunk recess. A wheel disc 40 is connected to the inner side of the rim 20 by a connecting element 66 disposed through the through-hole 28C and into a hole 56C the wheel disc 40. 
	Per claim 8, the connecting element 66 is flush with the contour of the tire bead seat 28 of the rim due to the countersunk recess of the through-hole 28C.
	Regarding claim 12, the limitation that the connecting element is “finished” to match the contour of the tire bead seat of the rim is considered to be a method limitation in a product claim, which receives no patentable weight (see MPEP 2113). However, as shown in Figure 3, the connecting element 66 of Coleman et al meets this limitation, given the fact that in its “finished” installation, the connecting element 66 matches the contour of the bead seat 28 of the rim 20.
	Per claim 17, the connecting element 66 is engaged with a vertically extending portion (namely the hole 56C) of the wheel disc 40.
	Regarding the limitations of claims 5-6, while Coleman et al does not disclose the length of the connecting element with respect to its diameter, this is a result effective variable dependent upon the desired strength of the connection between the parts (i.e. rim and disc) being secured together in direct relation to the structural integrity thereof. Namely, the length and diameter of the connecting element would be chosen for the most effective interconnection of the rim and disc without compromising the physical structure of the rim and/or disc, to prevent the connection from failing during use. 
	Regarding claim 18, Coleman et al does not disclose the relationship between the length of elongation of the connecting element with respect to its diameter. However, it is a result effective variable of connecting elements (aka fasteners), that the length of elongation thereof is related to its dimensions. 

	Coleman et al does not show the opening in the wheel disc that receives the connecting element 66 being a blind hole.
	Regarding claims 2-3 and 13, Figure 3 of Luo et al teaches a wheel 10 having a rim 12 and disc 14 interconnected by at least one connecting element 24 guided through a through hole in the rim 12 and into a blind hole in the disc 14. The blind hole is formed with a “receiving channel” (in the case of a bolt, see paragraph [0022], considered the internal opening of the blind hole) and “joining channel” (in the case of a bolt, see paragraph [0022]), considered to be the threaded area of the blind hole. Therefore, the length of the “receiving channel” is equal to (i.e. the multiple of respective lengths equals one) that of the “joining channel”. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the opening in the wheel disc of Coleman et al as a blind hole, as a substitute equivalent configuration, dependent upon the type of fastener used to secure the rim and disc together, and for the purpose of providing an airtight sealed connection between the rim and disc.
	Regarding claim 4, the relationship between the length of receiving channel  with respect to the joining channel (of the blind hole) is a result effective variable of the size of the connecting elements (aka fasteners) being used, the desired thickness of the wheel components (influencing the weight of the wheel), and the ability to withstand the forces imparted on the wheel without failing during use.
	Regarding claim 14, Coleman et al does not disclose the relationship between the length of elongation of the connecting element with respect to its diameter. However, this relationship is a result effective variable of connecting elements (aka fasteners), that the length of elongation thereof is related to its dimensions. 
	Regarding claim 15, Coleman et al as modified by Luo et al does not disclose an “engaged thread length” of the connecting element with respect to its diameter. However, this is a result effective variable, dependent upon the size of the fastener. 
	Regarding claim 16, Coleman et al as modified by Luo et al does not disclose an “unengaged portion” of the connecting element being twice as long as the engaged thread length. However, it is well known in the art that threaded fasteners can come in two types: fully threaded or partially threaded. Partially threaded fasteners include an “unengaged portion” (namely the part of the fastener shaft that is unthreaded) and a threaded portion. It is further well known that partially threaded fasteners may have different lengths for the unengaged/unthreaded portion with respect to the threaded portion. Partially threaded fasteners are functional equivalents of fully threaded fasteners, dependent upon the actual amount of threaded engagement. 
	Regarding claims 19-20, Coleman et al as modified by Luo et al does not disclose the length of the connecting element with respect to its diameter, or that the unengaged portion of the connecting element has a length twice as long as the engaged portion. However, these are result effective variables dependent upon the desired strength of the connection.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al in view of Luo et al as applied to claims 1, 3-6, 8, and 12-20 above, and further in view of Plumer (4,898,429). Coleman et al as modified by Luo et al does not show the connecting element including a bushing part.
	Plumer teaches the use of a wheel connecting element 30 including a bushing part 44. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to provide the connecting element of Coleman et al as modified by Luo et al with a bushing part, as a substitute equivalent configuration, for the purpose of reinforcing the area of connection, and providing a support surface for the connecting element (thus preventing damage to the rim or disc portions of the wheel during installation). 

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al in view of Luo et al as applied to claims 1, 3-6, 8, and 13-20 above, and further in view of Bray et al (2012/0168055). Coleman et al as modified by Luo et al does not show the connecting element covered with a sealant on an outer side of the rim. 
	Bray et al teaches the use of a connecting element 734 having a sealant (392, 396) that covers the connecting element once installed. Therefore, from this teaching, it would have been obvious to one of ordinary skill to provide the connecting element of Coleman et al as modified by Luo et al with a sealant, for the purpose of preventing air from escaping from the wheel and tire from the connection area. 

Response to Arguments
Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive. The Applicant argues that paragraph [0022] of Luo et al “only mentions using a fastener (24) to connect the rim (12) and the disk (14) at the interface (18)” and “fails to disclose any details of the fastener (24) or the opening in the disk (14)”. However, this is not entirely the case. First, paragraph [0022] of Luo et al clearly and explicitly discloses that the fastener (24) may be a “high-strength aluminum bolt, a coated steel bolt, or a rivet”. Therefore, “details” of the fastener have been disclosed in Luo et al, given the fact that bolts and rivets each have well-known structure in the art. Second, details of the opening of the disk (14) are shown in Figure 3 (namely, that the opening in the disk is formed as a blind hole). 
	The Applicant argues that in Figure 3 of Luo et al, the “disk (14) appears to have uniform openings without any additional details and the opening in the disk (14) appears to not have much length”. First, it is unclear how the disk appearing to have “uniform openings” is pertinent to the limitations of the claims, or the combination of the references in the rejection. Second, as previously stated above, Figure 3 of Luo et al clearly shows that the openings in disk 14 are blind holes. Third, the argument that the openings in the disk appear to “not have much length” is irrelevant, given the fact that the drawings are not considered to be drawn to scale.
	The Applicant argues that Luo et al “fails to disclose any structure in the disk (14) for receiving [that] bolt” and “it appears that the internal opening for the non-threaded part of the bolt would be positioned in the rim (12) and the threads in the disk (14)”. First, Luo et al clearly shows blind holes in the disk to receive the bolts 24. Second, the claims lack any limitations regarding the location of threads in the opens. Therefore, it is irrelevant whether or not Luo et al is silent on this feature (see section 7 below). 
	The Applicant argues that “as shown in Fig. 1a of the present application the receiving passage (ref. 6.1 in Fig. 1a) is positioned in the direction of the depth of the blind hole and is located in front of the joining passage. Therefore, the length of the receiving passage is not equal to that of the joining passage.” [If this is the case, then the subject matter of claim 3 is not shown in the drawings of the application.] the Applicant then argues that Luo et al fails to disclose the wheel disc having a “blind hole comprising in an upper portion a receiving channer through which the connecting element is guide and in a lower portion a joining channel in which the connecting element is joined”.  However, this is NOT the case, as clearly set forth in the rejection above. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., location of threads in the blind holes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617